Name: 87/293/EEC: Commission Decision of 18 May 1987 authorizing methods for grading pig carcases in Ireland (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  means of agricultural production;  agricultural structures and production;  animal product
 Date Published: 1987-06-06

 Important legal notice|31987D029387/293/EEC: Commission Decision of 18 May 1987 authorizing methods for grading pig carcases in Ireland (Only the English text is authentic) Official Journal L 146 , 06/06/1987 P. 0066 - 0067Commission Decisionof 18 May 1987authorizing methods for grading pig carcases in Ireland(Only the English text is authentic)(87/293/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in pigmeat [1], as last amended by Regulation (EEC) No 1475/86 [2], and in particular Article 4 (6) thereof,Having regard to Council Regulation (EEC) No 3220/84 of 13 November 1984 determining the Community scale for grading pig carcases [3], as amended by Regulation (EEC) No 3530/86 [4], and in particular Article 5 (2) thereof,Whereas Article 2 (3) of Regulation (EEC) No 3220/84 provides that the grading of pig carcases must be determined by estimating the content of lean meat in accordance with statistically proven assessment methods based on the physical measurement of one or more anatomical parts of the pig carcase; whereas the authorization of grading methods is subject to compliance with a maximum tolerance for statistical error in assessment; whereas this tolerance has been defined in Article 3 of Commission Regulation (EEC) No 2967/85 of 24 October 1985 laying down detailed rules for the application of the Community scale for grading pig carcases [5];Whereas the Government of Ireland has requested the Commission to authorize three methods for grading pig carcases and has submitted the details required in Article 3 of Regulation (EEC) No 2967/85; whereas an examination of this request has revealed that the conditions for authorizing the three grading methods are fulfilled;Whereas no modification of apparatus or grading methods may be authorized except by means of a new Commission decision adopted in the light of experience gained; whereas, under these circumstances, the present authorization may be revoked;Whereas the measures provided for in this Decision are in accordance with the opinion of the Management Committee for Pigmeat,HAS ADOPTED THIS DECISION:Article 1Use of the following methods is hereby authorized for grading pig carcases pursuant to Regulation (EEC) No 3220/84 in Ireland:- the apparatus termed "Fat-O-Meater (FOM)" and assessment methods related thereto, details of which are given in Part 1 of the Annex,- the apparatus termed "Hennessy Grading Probe (HGP 2)" and assessment methods related thereto, details of which are given in Part 2 of the Annex,- the method termed "Introscope/midline" details of which are given in Part 3 of the Annex.Article 2Modifications of apparatus or of assessment methods shall not be authorized.Article 3This Decision is addressed to Ireland.Done at Brussels, 18 May 1987.For the CommissionFrans AndriessenVice-President[1] OJ No L 282, 1. 11. 1975, p. 1.[2] OJ No L 133, 21. 5. 1986, p. 39.[3] OJ No L 301, 20. 11. 1984, p. 1.[4] OJ No L 326, 21. 11. 1986, p. 8.[5] OJ No L 285, 25. 10. 1985, p. 39.--------------------------------------------------ANNEXMETHODS FOR GRADING PIG CARCASES IN IRELANDPART 1Fat-O-Meater (FOM)1. Grading of pig carcases is carried out by means of the apparatus termed "Fat-O-Meater (FOM)".2. The apparatus shall be equipped with a probe of 6 millimetres diameter containing a photodiode of the Siemens SFH 950/960 type and having an operating distance of between 5 and 105 millimetres. The results of the measurements shall be converted into estimated lean meat content by means of a computer.3. Ã · = 64,77   1,4444x+ 0,0200x+ 0,1153x2,whereÃ · = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured 6 centimetres off the midline of the split carcase between the third and fourth last ribs,x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.This formula shall be valid for carcases weighing between 40 and 100 kilograms.PART 2Hennessy Grading Probe (HGP2)1. Grading of pig carcases is carried out by means of the apparatus termed "Hennessy Grading Probe (HGP2)".2. The apparatus shall be equipped with a probe of 5,95 millimetres diameter (and of 6,3 millimetres at the blade on top of the probe) containing a photodiode (Siemens LED of the type LYU 260-EO and photodetector of the type 58 MR) and having an operating distance of between 0 and 120 millimetres. The results of the measurements shall be transformed in terms of estimated lean meat content by means of the HGP 2 itself as well as a computer linked to it.3. Ã · = 65,54   1,3498x+ 0,0177x+ 0,0719x2,whereÃ · = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the split carcase, between the third and fourth last ribs,x2 = the thickness of muscle in millimetres, measured at the same time and in the same place as x1.This formula shall be valid for carcases weighing between 40 and 100 kilograms.PART 3Introscope/midline1. Grading of pig carcases is carried out by means of the method termed "Introscope/midline".2. The Introscope shall be equipped with a hexagonal shaped probe of a maximum width of 12 millimetres (and of 19 millimetres at the blade on top of the probe) containing a viewing window and light source, a sliding barrel calibrated in millimetres and having an operating distance of between 8 and 50 millimetres.3. Ã · = 68,47   1,1616x+ 0,0186x   0,1796x2,whereÃ · = the estimated percentage of lean meat in the carcase,x1 = the thickness of backfat (including rind) in millimetres, measured at 6 centimetres off the midline of the split carcase, between the third and fourth last ribs,x2 = the minimum thickness of backfat (including rind) in millimetres measured on the midline of the split carcase covering the lumbar muscle (M. glutaeus medius).This formula shall be valid for carcases weighing between 40 and 100 kilograms.--------------------------------------------------